PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of:
YAMADA, TOMOKAZU 
Application No. 17/133,795
Filed:  December 24, 2020
Attorney Docket No. SE-US205684 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the requests for refund filed May 06, 2022.

The request for refund is GRANTED.

Applicant request a refund of $140.00 for duplicate fees paid April 20, 2022 and April 21, 2022, for duplicate fees paid for the filing of a Request for Continued Examination (RCE) and Petition to Withdraw from Issue paid in the process of filing a Quick Path Information Disclosure Statement.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $140.00, has been refunded to applicant’s credit card on July 15, 2022. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions